NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           AUG 24 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 13-10523

              Plaintiff - Appellee,              D.C. No. 2:09-cr-01492-ROS

 v.
                                                 MEMORANDUM*
GUY ANDREW WILLIAMS,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 13-10529

              Plaintiff - Appellee,              D.C. No. 2:09-cr-01492-ROS

 v.

BRENT F. WILLIAMS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Jack Zouhary, District Judge, Presiding

                      Argued and Submitted August 11, 2015
                            San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: KOZINSKI and TALLMAN, Circuit Judges, and PIERSOL,** Senior
District Judge.

      Guy Williams and his father Brent Williams (collectively “Defendants”)

appeal their jury convictions for conspiracy to commit mail fraud and/or wire

fraud, two counts of mail fraud, thirteen counts of wire fraud, and twenty-two

counts of transactional money laundering. See 18 U.S.C. §§ 1349, 1341, 1343,

1957(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Under our caselaw interpreting the intent element of mail fraud, the

district court did not abuse its discretion by excluding evidence of post-conspiracy

collection efforts of Mathon Fund’s defaulted loans (or evidence that the

Defendants personally attempted to collect on any defaulted loans at no cost to

their victims). See United States v. Benny, 786 F.2d 1410, 1417 (9th Cir. 1986)

(“While an honest, good-faith belief in the truth of the misrepresentations may

negate intent to defraud, a good-faith belief that the victim will be repaid and will

sustain no loss is no defense at all.”); see also United States v. Treadwell, 593 F.3d

990, 995–99 (9th Cir. 2010). Because the district court’s evidentiary ruling was

well within its discretion, “we reject [Defendants’] attempts to ‘constitutionalize’



       **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
                                           2
[their] claims. . . . Simply put, [Defendants] cannot transform the exclusion of this

evidence into constitutional error by arguing that [they were] deprived of [their]

right to present a defense.” United States v. Waters, 627 F.3d 345, 353–54 (9th

Cir. 2010) (internal quotation marks omitted).

      2. The record before us is insufficient to reach the merits of Defendants’

ineffective assistance of counsel claim. See United States v. Rahman, 642 F.3d

1257, 1259–60 (9th Cir. 2011). To the extent Defendants may have a colorable

claim for ineffective assistance of counsel, they may pursue it in a petition for

habeas corpus.

      AFFIRMED.




                                           3